Title: Notes on Supreme Court Candidates, 17 February 1804
From: Jefferson, Thomas
To: 


               1804. Feb. 17.   Characters of the lawyers in S.C.   W.H. T.S.
               
                  
                     John Julius PringleWaities.
                     }
                     these are the two principal of those called republicans. they are of old standing, and highest reputn. Pringle was wavering once, was even with the federalists, but got back again. but both are so moderate, that they only vote with the republicans; they never meddle otherwise. Pringle is so rich that he confines his practice to Charleston, & it is thought would not accept a commission which should call him from there. Waities is so sickly that he would not be able to ride. neither would possess the confidence of the republicans.
                  
                  
                     William Johnson.
                        
                     a state judge. an excellent lawyer, prompt, eloquent, of irreprocheable character, republican connections, and of good nerves in his political principles. about 35. years old. was speaker some years.
                  
                  
                     Trisvan.
                     
                     a state judge. of equal respectability, or very nearly so, & indeed in every qualification as Johnson. same age. but of such total feebleness of body as to be quite unfit.
                  
                  
                     Gilliard.
                     
                     was speaker of the assembly. equal in talents to Johnson, but more Jacobinical. all his connections were revolutionary tories, & their estates confiscated. they got something back again, at least his father did. this young man was educated abroad. he returned soured agt. those then in power for what his family had suffered. he found he had nothing to hope from them, and joined those who now constitute the republican party. his conduct while in the assembly was uniformly firm, almost vindictive; yet in an instance or two, from family influence or interest he has swerved a little from sound principle. upon the whole, his standing is not quite as respectable as that of Johnson.
                  
               
            